SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 November8, 2010 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 001-07349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO 80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K Dated November10, 2010 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Departure of Officer. On November8, 2010, the Company announced that R.David Hoover, Chairman of the Board and Chief Executive Officer, plans to step down as CEO on January26, 2011. Mr.Hoover will continue to be Chairman of the Board. (c)Appointment of Officer. The Company concurrently announced the appointment of JohnA. Hayes as President and Chief Executive Officer of Ball Corporation, effective January26, 2011. Mr.Hayes, 44, has been employed by Ball since 1999, when he joined the Company as Senior Director, Corporate Planning and Development. He was Vice President, Corporate Strategy, Development and Marketing in 2005 when he was named Executive Vice President of Ball Packaging Europe. He became President of the European operations in 2006. In 2008, Mr.Hayes became Executive Vice President and Chief Operating Officer of the Company, and in 2009, he became President and Chief Operating Officer. Mr.Hayes’ compensation will be determined by the Compensation Committee of the Company’s Board of Directors at its January meeting. The Company’s press release announcing Mr.Hoover’s retirement as CEO and the appointment of Mr.Hayes is included with this Form8-K as Exhibit99.1. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. The following is furnished as an exhibit to this report: Exhibit99.1 Ball Corporation Press Release dated November8, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ ScottC. Morrison Name: ScottC. Morrison Title: Senior Vice President and Chief Financial Officer Date:November10, 2010 Ball Corporation Form 8-K November10, 2010 EXHIBIT INDEX Description Exhibit Ball Corporation Press Release dated November8, 2010
